      Case 1:19-cv-03543-NGG-RER Document 6 Filed 09/09/19 Page 1 of 1 PageID #: 30


AO 399 (01/09) Waiver of the Service of Summons


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Eastern District of New York

Christopher Derchin et al                  individually and on behalf of
                                           all others similarly situated      )
                               Plaintiff                                      )
                                  V.                                          )      Civil Action No.         I: 19-cv-03543-NGG-RER
Unilever United States, Inc.                                                  )
                              Defendant                                       )

                                               WAIVER OF THE SERVICE OF SUMMONS

To: Spencer Sheehan
                         -------
             (Name ofthe plaintiffs attorney or unrepresented plaint/{!)

       I have received your request to waive service of a summons in this action along with a copy of the complaint.
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file a nd serve an answer or a motion under Rule 12 within
60 days from              09/09/2019              , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


         09/09/2019
Date: - -~ ~~ =-='----'----=-----                                                         V >1A,JriJ~-~                                       _
                                                                                                Signature ofthe b,1-;;;.~ unrepresented par(v

            Unilever United States, Inc.                                                Courtney Ozer
       Printed name ofparty waiving service ofsummons                                                              Printed name
                                                                                        Associate General Counsel • Litigation

                                                                                        700 Sylvan Avenue, Englewood C liffs, NJ 07632
                                                                                                                      Address

                                                                                         courtney .ozer(cilun i l~ver.com
                                                                                                                  I,·-maif address

                                                                                          (zOt) s 9 ~               Lqt7)371- g_&qo
                                                                                                                Telephone number

                                              Duty to A,,oid l lnnecessary Expenses of Serving a Summons

          Rule 4 of the Fede ral Ru.Jes orCivil Procedure requires certain defendants to cooperate in saving unncccs$ar) expenses ofscr\'ing a s ummons
and complaint. A defe ndant who is located in the Unite d States and who fails to return a signed wai ver or scn·ice requested hy a plaintiff loca ted in
the United States will be re quired to pay the expenses of service. unless the defendant shows guod cause for the fai lure .

          ·'Good cause'" does 110 1 i nclude a be lie f that the lawsuit is groundless, or that it has been brought in an improper venue. or that the court has
no jurisdiction over this matter or over the defondanl or the defendant" s prope rty.

         If the waiver is s ig ned and returned. y ou can still make these and all other defenses and ohjcctions. hut y ou cannot ohjcct to the ahscnce or
a s ummons or of scrvkc.

            If you waive service. then you must. within the time s pecified on the wai ver form. ser,e an answer or a motion under Ruic 12 on the plaintiff
a nd tile a copy with the court. By s ig ning and returning the waiver form. you are allowed more time to res pond \ha n ifa summons had been ser ved.
